Citation Nr: 0101090	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  96-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether an overpayment of disability compensation benefits 
was solely the result of Department of Veterans Affairs (VA) 
error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's wife



INTRODUCTION

In May 1996, the VA Regional Office (RO) in Sioux Falls, 
South Dakota reduced the veteran's award of disability 
compensation, effective May 1995, since he was not entitled 
to the aid and attendance allowance while being treated at VA 
expense.  This action resulted in an overpayment of $30,309.  

By decision in July 1997 the Board denied the veteran's 
appeal, finding that the overpayment of disability 
compensation benefits was not solely the result of VA error 
and was properly created.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board's decision in May 2000.  
By order, dated in August 2000, the Court withdrew its 
May 2000 opinion, vacated the July 1997 Board decision, and 
dismissed the appeal for lack of jurisdiction.  Judgment on 
this order was entered in October 2000.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1953 to August 1957 and from August 1961 to 
November 1976.  

2.  The Board issued a decision in this appeal in July 1997.

3.  On August 28, 2000, the Board was notified by the Court 
that the veteran died on December [redacted], 1999, prior to 
the issuance of the Court's May 2000 decision; the Court's 
May 2000 decision has been withdrawn and the Board's July 1997 
decision has been vacated. 



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal prior to the issuance of the Court's May 2000 
decision.  The Court has withdrawn its May 2000 opinion and 
has vacated the Board's July 1997 decision.  As a matter of 
law, veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed.Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2000). 


ORDER

The appeal is dismissed.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals





